tcmemo_2007_47 united_states tax_court roger d and mary m catlow petitioners v commissioner of internal revenue respondent docket no 11319-05l filed date terri a merriam jennifer a gellner jaret r coles and asher b bearman for petitioners thomas n tomashek and gregory m hahn for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court under sec_6330 to review the determination of respondent’s office of pursuant to their requests jennifer a gellner and asher b bearman were allowed to withdraw on nov and respectively appeals appeals sustaining a proposed levy relating to dollar_figure of federal income taxes inclusive of additions to tax penalties and interest owed by petitioners for through petitioners argue that appeals was required to accept their offer of dollar_figure to compromise what they estimate is their approximately dollar_figure federal_income_tax liability for through we decide whether appeals abused its discretion in rejecting that offer we hold it did not findings_of_fact the parties filed with the court stipulations of fact and accompanying exhibits the stipulated facts are found accordingly when the petition was filed petitioners resided in mattawa washington unless otherwise indicated section references are to the applicable versions of the internal_revenue_code dollar amounts are rounded petitioners submitted to respondent form_656 offer_in_compromise indicating that they were offering to compromise their tax_liability for through however petitioners also submitted to respondent a letter accompanying the form_656 in which they stated that they wished to compromise their tax_liability for through we read petitioners’ offer to include the years through petitioners also dispute respondent’s determination that they are liable for increased interest under sec_6621 this interest relates to deficiencies attributable to computational adjustments see secs a and a made following the court’s decision in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 as to this dispute the parties have agreed to be bound by a final_decision in ertz v commissioner docket no 20336-04l which involves a similar issue beginning in petitioners’ federal_income_tax returns claimed losses and credits from their investment in a partnership organized and operated by walter j hoyt iii hoyt the partnership was shorthorn genetic engineering hoyt was the partnership’s general_partner and tax_matters_partner and the partnership was subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 hoyt was convicted on criminal charges relating to the promotion of this and other partnerships petitioners’ claim to the losses and credits resulted in the underreporting of their through taxable_income on date respondent mailed to petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing the notice informed petitioners that respondent proposed to levy on their property to collect federal income taxes that they owed for through the notice advised petitioners that they were entitled to a hearing with appeals to review the propriety of the proposed levy on date petitioners asked appeals for the referenced hearing on date linda cochran cochran a settlement officer in appeals held the hearing with petitioners’ counsel cochran and petitioners’ counsel discussed two issues the first issue concerned petitioners’ intent to offer to compromise their through federal_income_tax liability due to doubt as to collectibility with special circumstances and to promote effective tax_administration petitioners contended that appeals should accept their offer as a matter of equity and public policy petitioners stated that it had taken a long time to resolve the hoyt partnership cases and noted that hoyt had been convicted on the criminal charges the second issue concerned an interest abatement case under sec_6404 that petitioners mistakenly stated they had pending with respondent petitioners stated that the interest abatement case related to the same years at issue here and that the proposed levy should be rejected because that case was pending on date petitioners tendered to cochran on form_656 offer_in_compromise a written offer to pay dollar_figure to compromise their estimated approximately dollar_figure liability petitioners supplemented their offer with a completed form 433-a collection information statement for wage earners and self-employed individuals four letters totaling approximately pages and volumes of documents the form 433-a reported that petitioner sec_5 while petitioners stated that they had the interest abatement case pending in this court they never petitioned this court with respect to the interest abatement issue petitioner mary catlow also requested relief under sec_6015 and f in that mary catlow later agreed that she was not entitled to her requested relief petitioners do not advance that claim in this proceeding owned assets with a total current value of dollar_figure inclusive of the following assets current value cash in accounts dollar_figure retirement accounts big_number big_number furniture personal effects big_number real_estate mobile home big_number vehicles de_minimis ford van vw pickup -0- vw jetta vw passat big_number big_number the form 433-a also reported that petitioners had a single debt of dollar_figure which was attributable to the vw passat and the following monthly items of income and expense husband’s pension dollar_figure item_of_income amount items of expense amount transportation food clothing and miscellaneous dollar_figure housing big_number medical_expenses big_number taxes income life_insurance other expenses big_number form 433-a states that each asset reported on the form should be valued at its current value defined on the form as the amount you could sell the asset for today cochran determined that petitioners’ net realizable equity in their cash was the dollar_figure reported in their bank accounts8 and that petitioners’ net realizable equity in their retirement accounts and real_estate was the same as the reported values cochran reduced the reported value of the vehicles and mobile home by percent to reflect their quick sale value she also noted the encumbrance on the vw passat and allowed a dollar_figure exemption9 under sec_6334 for the motor homedollar_figure cochran summarized petitioners’ assets and liabilities as follows fair quick net market sale encumbrance realizable assets value value exemption equity cash bank dollar_figure -- -- dollar_figure retirement accounts big_number -- -- big_number big_number -- -- big_number real_estate mobile home big_number dollar_figure dollar_figure -0- vehicles vw jetta -- vw passat big_number big_number big_number big_number big_number big_number big_number there is a dollar_figure discrepancy that is immaterial to our analysis as to the reported expenses cochran accepted petitioners’ figures for their housing taxes life_insurance and other expenses cochran made some adjustments to petitioners’ claimed petitioners had actually reported that they had dollar_figure in their bank accounts however dollar_figure of this amount was listed on a separate document that supplemented the form 433-a it appears that cochran overlooked this item whereas sec_6334 limits this exemption to dollar_figure cochran does not explain in the notice_of_determination why she allowed petitioners the greater amount cochran did not take into account dollar_figure of furniture and personal effects that petitioners had listed on their form 433-a expenses for food clothing miscellaneous items transportation and health care first cochran determined that petitioners were allowed a food clothing and miscellaneous items expense of dollar_figure instead of the dollar_figure that they claimed cochran stated that she made this adjustment in accordance with current national guidelines and that she considered petitioners’ particular circumstances but that they did not warrant allowing the higher figure submitted by petitioners cochran also reduced petitioners’ transportation_expenses from dollar_figure to dollar_figure in accordance with the applicable guidelines finally cochran adjusted petitioners’ allowable health care expenses from the dollar_figure that they claimed on their form 433-a to dollar_figure cochran noted that petitioners had not mentioned any health issues nor provided any documentation of medical bills she also commented that the only health care-related expense that petitioners had documented was a long-term care insurance_policy expense of dollar_figure a month in sum cochran reduced petitioners’ monthly allowable expenses to dollar_figure cochran determined that petitioners’ monthly excess income ie monthly income less monthly expenses was dollar_figure dollar_figure - dollar_figure that petitioners’ income potential for the next months was approximately dollar_figure dollar_figure x dollar_figure and cochran used a 48-month factor because petitioners were offering to compromise their tax_liability by paying cash see continued that petitioners’ reasonable collection potential was dollar_figure future income potential of dollar_figure net realizable equity of dollar_figure on date appeals issued petitioners the notice_of_determination sustaining the proposed levy the notice concludes that petitioners’ dollar_figure offer-in-compromise is not an appropriate collection alternative to the proposed levy the notice citing internal_revenue_manual irm sec_5 and states that petitioners’ offer does not meet the commissioner’s guidelines for consideration of an offer-in- compromise due to doubt as to collectibility with special circumstances the notice citing irm sec_5 states that petitioners’ offer also does not meet the commissioner’s guidelines for consideration as an offer-in- compromise to promote effective tax_administration as to petitioners’ offer-in-compromise due to doubt as to collectibility with special circumstances the notice states the taxpayers petitioners have the ability to pay more than the offer amount from either the equity in their assets or their income stream while still meeting their necessary basic living_expenses in accordance with irm the taxpayers’ representative contended that the taxpayers’ equity in their assets and any collection potential from future income should be offset against possible future expenses that might be incurred throughout the rest of the taxpayers’ lives the settlement officer noted however that continued internal_revenue_manual irm sec_5 these possible future expenses are general projections from the taxpayers’ representative and may never in fact be incurred the present offer therefore must be considered within the framework of present facts the taxpayers have an ability to pay substantially more than the amount being offered as per the guidelines of internal_revenue_manual the taxpayers’ circumstances have been documented and considered but are insufficient to permit acceptance of an offer amount that is of the rcp reasonable collection potential dollar_figure dollar_figure as to petitioners’ offer-in-compromise to promote effective tax_administration the notice states analysis of the taxpayers’ finances shows that the taxpayers’ equity in assets plus present and future income are less than the assessed amounts to be compromised the taxpayers therefore fail to meet the requirements for consideration of an offer_in_compromise based on effective tax_administration as per the guidelines of internal_revenue_manual the notice further states as to cochran’s balancing of efficient collection with the legitimate concerns of taxpayers that the taxpayers’ concerns about the proposed collection action generally fall within two areas pending litigation the innocent spouse case and the interest abatement case and a viable collection alternative in the form of their dollar_figure offer_in_compromise the settlement officer has balanced the taxpayers’ first area of concern by researching both cases the settlement officer confirmed that on date a stipulation has sic been entered into sic tax_court regarding the taxpayer-wife’s innocent spouse case in that stipulation with sic the taxpayer- wife conceding sic that she is not entitled to relief under sec_6015 c or f and that she waives the restrictions of sec_6015 the settlement officer also researched the taxpayers’ interest abatement case and was unable to locate evidence that this case has been considered by irs to date as a result the settlement officer considered the taxpayers’ request for interest abatement within the present hearing with respect to the taxpayers’ second area of concern the settlement officer has evaluated the taxpayers’ dollar_figure offer to compromise the underlying liabilities as a collection alternative to the proposed levy action based on that evaluation the taxpayers’ offer of dollar_figure could not be recommended for acceptance and therefore cannot be considered as a collection alternative the taxpayers requested no other collection alternative to be considered in all other respects therefore the proposed levy action regarding the taxpayers represents the only efficient means for collection of the liability at issue in this case the notice states that petitioners have neither offered an argument nor cited any authority to permit appeals to deviate from the provisions of the irm as to petitioners’ claim at the hearing for an interest abatement cochran ascertained that petitioners had previously filed a request for interest abatement with respondent but that the request had not yet been acted upon she therefore considered the interest abatement request as part of petitioners’ hearing cochran ultimately determined that petitioners were not entitled to their claim for an abatement of interest either under sec_6404 or as part of an offer-in-compromise opinion this case is yet another in a long list of cases brought in this court involving respondent’s proposal to levy on the assets of a partner in a hoyt partnership to collect federal income taxes attributable to the partner’s participation in the partnership petitioners argue that appeals was required to let them pay dollar_figure to compromise what they estimate is their approximately dollar_figure federal_income_tax liability for through where an underlying tax_liability is not at issue in a case invoking our jurisdiction under sec_6330 we review the determination of appeals for abuse_of_discretion see 114_tc_604 see also clayton v commissioner tcmemo_2006_188 barnes v commissioner tcmemo_2006_150 we reject the determination of appeals only if the determination was arbitrary capricious or without sound basis in fact or law see 126_tc_237 125_tc_301 affd 469_f3d_27 1st cir where as here we decide the propriety of appeals’s rejection of an offer-in-compromise we review the reasoning underlying that rejection to decide whether the rejection was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of appeals and we do not decide independently the amount that we believe would be an acceptable offer-in-compromise see murphy v commissioner supra pincite see also clayton v commissioner supra barnes v commissioner supra fowler v commissioner tcmemo_2004_163 fargo v commissioner tcmemo_2004_13 affd 447_f3d_706 9th cir nor do we usually consider arguments issues or other matters raised for the first time at trial but we limit ourselves to matter brought to the attention of appeals see murphy v commissioner supra pincite 118_tc_488 e vidence that a taxpayer might have presented at the sec_6330 hearing but chose not to is not admissible in a trial conducted pursuant to sec_6330 because it is not relevant to the question of whether the appeals officer abused her discretion murphy v commissioner supra at dollar_figure sec_6330 allows a taxpayer to offer to compromise a federal tax debt as a collection alternative to a proposed levy sec_7122 authorizes the commissioner to in 125_tc_301 affd 469_f3d_27 1st cir the court declined to include in the record external evidence relating to facts not presented to appeals the court distinguished 123_tc_85 revd 439_f3d_455 8th cir and held that the external evidence was inadmissible in that it was not relevant to the issue of whether appeals abused its discretion in a memorandum that petitioners filed with the court on date pursuant to an order of the court directing petitioners to explain the relevancy of any external evidence that they desired to include in the record of this case petitioners made no claim that they had offered any of the external evidence to cochran instead as we read petitioners’ memorandum in the light of the record as a whole petitioners wanted to include the external evidence in the record of this case to prove that cochran abused her discretion by not considering facts and documents that they had consciously decided not to give to her consistent with murphy v commissioner supra we sustained respondent’s relevancy objections to the external evidence accord clayton v commissioner tcmemo_2006_188 barnes v commissioner tcmemo_2006_150 prescribe guidelines to determine when a taxpayer’s offer-in- compromise should be accepted the applicable regulations sec_301_7122-1 proced admin regs list three grounds on which the commissioner may accept an offer-in-compromise of a federal tax debt these grounds are doubt as to liability doubt as to collectibility and to promote effective tax_administration sec_301_7122-1 and proced admin regs petitioners argue that respondent was required to compromise their tax_liability on the bases of the latter two grounds as to the first of these grounds the commissioner may compromise a tax_liability due to doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the assessed liability see sec_301_7122-1 proced admin regs in such a case the commissioner also may accept an offer- in-compromise due to doubt as to collectibility with special circumstances ie the commissioner may accept an offer of less than the total reasonable collection potential of the case see revproc_2003_71 sec_4 2003_2_cb_517 as to the second ground the commissioner may compromise a tax_liability to promote effective tax_administration when collection of the full liability will create economic hardship and the compromise would not undermine compliance with the tax laws by taxpayers in general see sec_301_7122-1 iii proced admin regs if a taxpayer does not qualify for the just stated effective tax_administration compromise on grounds of economic hardship and does not qualify for an offer-in-compromise due to doubt as to either liability or collectibility the regulations also allow the commissioner to compromise a tax_liability to promote effective tax_administration when the taxpayer identifies compelling considerations of public policy or equity see sec_301_7122-1 proced admin regs petitioners made their offer-in-compromise due to doubt as to collectibility with special circumstances and to promote effective tax_administration petitioners reported on their form 433-a that they had assets worth dollar_figure ie their assets’ total reported current value of dollar_figure minus a dollar_figure encumbrance on their vw passat cochran determined petitioners’ reasonable collection potential to be dollar_figure therefore petitioners cannot fully pay their estimated dollar_figure tax_liability and thus do not qualify for an offer-in-compromise to promote effective tax_administration see sec_301_7122-1 proced admin regs cf 447_f3d_706 9th cir taxpayers made an offer-in-compromise to promote effective tax_administration where they had sufficient assets to pay their tax_liability in full as to petitioners’ offer-in- compromise due to doubt as to collectibility with special circumstances the commissioner evaluates such an offer by applying the same factors economic hardship or considerations of public policy or equity as in the case of an offer-in-compromise to promote effective tax_administration see irm sec_5 and in accordance with the commissioner’s guidelines an offer-in-compromise due to doubt as to collectibility with special circumstances should not be accepted even when economic hardship or considerations of public policy or equity circumstances are identified if the taxpayer does not offer an acceptable amount see irm sec_5 cochran considered all of the evidence submitted to her by petitioners and applied the guidelines for evaluating an offer-in-compromise due to doubt as to collectibility with special circumstances or to promote effective tax_administration as to the former cochran determined that petitioners’ offer was unacceptable because they were able to pay more than the dollar_figure that they offered to compromise their tax_liability as to the latter cochran determined that petitioners’ offer did not qualify as an offer-in-compromise to promote effective tax_administration because petitioners were unable to pay their liability in full cochran’s determination to reject petitioners’ offer-in-compromise was not arbitrary capricious or without a sound basis in fact or law and it was not abusive or unfair to petitioners cochran’s determination was based on a reasonable application of the guidelines which we decline to second-guess see 124_tc_165 affd 454_f3d_782 8th cir clayton v commissioner tcmemo_2006_188 barnes v commissioner tcmemo_2006_150 petitioners make eight arguments in advocating a contrary result first petitioners argue that the court lacks jurisdiction to review the rejection of their offer-in- compromise petitioners allege that hoyt had a conflict of interest that prevented him from extending the periods of limitation for the partnerships in which petitioners were partners petitioners conclude that any consents signed by hoyt to extend the periods of limitation were invalid which in turn means that the court lacks jurisdiction because the applicable periods of limitation have otherwise expired petitioners’ challenge to this court’s jurisdiction is groundless frivolous and unavailing it is well settled that the expiration of the period of limitation is an affirmative defense and not a factor of this court’s jurisdiction see day v mcdonough u s ___ 126_sct_1675 a statute_of_limitations defense is not ‘jurisdictional’ 540_us_443 time bars generally must be raised in an answer or responsive pleading see also 220_f3d_1255 11th cir affg tcmemo_1998_347 177_f3d_119 2d cir affg tcmemo_1997_535 98_tc_607 57_tc_735 where as here the claim of a time bar relates to items of a partnership the claim must be made in the partnership proceeding and may not be considered at a proceeding involving the personal income_tax_liability of one or more of the partners of the partnership see davenport recycling associates v commissioner supra pincite0 chimblo v commissioner supra pincite 133_f3d_469 7th cir second petitioners argue that cochran’s rejection of their offer-in-compromise conflicts with the congressional committee reports underlying the enactment of sec_7122 according to petitioners their case is a longstanding case and those reports require that respondent resolve such cases by forgiving interest and penalties that otherwise apply we disagree with petitioners’ reading and application of the legislative_history underlying sec_7122 petitioners’ argument on this point is essentially the same argument that was considered and rejected by the court_of_appeals for the ninth circuit in fargo v commissioner f 3d pincite we do likewise here for the same reasons stated in that opinion we add that petitioners’ counsel participated in the appeal in fargo v commissioner supra as counsel for the amici while petitioners in their brief suggest that the court_of_appeals for the ninth circuit knowingly wrote its opinion in fargo in such a way as to distinguish that case from the cases of counsel’s similarly situated clients eg petitioners and otherwise to allow those clients to receive an abatement of their liability attributable to partnerships such as those here we do not read the opinion of the court_of_appeals for the ninth circuit in fargo to support that conclusion third petitioners argue that cochran inadequately considered their unique facts and circumstances we disagree cochran reviewed and considered all information given to her by petitioners on the basis of the facts and circumstances of petitioners’ case as they had been presented to her cochran determined that petitioners’ offer did not meet the applicable guidelines for acceptance of an offer-in-compromise due to doubt as to collectibility with special circumstances or to promote effective tax_administration we find no abuse_of_discretion in that determination nor do we find that cochran inadequately considered the information actually given to her by petitioners in fact cochran computed petitioners’ future income potential by using the same income figures that petitioners reported on their form 433-a and the reported_item of income was a type of retirement income that could reasonably be expected to remain constant over the next months the record also shows that cochran conducted a thorough review of the documentation submitted to her by petitioners petitioners acknowledged that they had no extraordinary health issues yet claimed monthly health care expenses of dollar_figure cochran reviewed the form 433-a and found that petitioners’ only documented health-related expense was a monthly long-term care insurance premium of dollar_figure nonetheless she allowed petitioners a monthly health care expense of dollar_figure although petitioners believe that cochran’s calculation should have reflected increased medical_expenses in the 48-month period and thereafter we do not agree see fargo v commissioner f 3d pincite it is not an abuse_of_discretion to disregard claimed medical_expenses that are speculative or not related to the taxpayer moreover besides their health care expenses cochran gave petitioners the benefit of the doubt in other instances as well for example she accepted petitioners’ claimed values of their vehicles even though they provided no substantiation of this and also claimed that some of their vehicles had either no or de_minimis value cochran also accepted petitioners’ valuation of their real_estate and mobile home even though they obtained these values from tax assessments and the fair_market_value of these properties could have been higher although cochran made some adjustments to some of petitioners’ claimed expenses she did so in accordance with the commissioner’s national and local guidelines and after evaluating petitioners’ particular circumstances we find no abuse_of_discretion in these adjustments fourth petitioners argue that cochran did not adequately take into account the economic hardship they claim they will suffer by having to pay more than dollar_figure as to their tax_liability we disagree sec_301_6343-1 proced admin regs states that economic hardship occurs when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301_7122-1 proced admin regs sets forth factors to consider in evaluating whether collection of a tax_liability would cause economic hardship as well as some illustrative examples one of the examples involves a taxpayer who provides full-time care to a dependent_child with a serious long-term illness a second example involves a taxpayer who would lack adequate means to pay his basic living_expenses were his only asset to be liquidated a third example involves a disabled taxpayer with a fixed income and a modest home specially equipped to accommodate his disability and who is unable to borrow against his home because of his disability see sec_301_7122-1 examples and proced admin regs none of these examples bears any resemblance to this case but instead describe more dire circumstances speltz v commissioner f 3d pincite nor have petitioners articulated with any specificity the purported economic hardship they will suffer if they are not allowed to compromise their liability for dollar_figure while petitioners claim generally that the sale of their residence would create an economic hardship in that they would be unable to afford paying either rent or a mortgage this claim is vague speculative undocumented and unavailingdollar_figure see barnes v commissioner tcmemo_2006_150 we also are mindful that any decision by cochran to accept petitioners’ offer-in-compromise due to doubt as to collectibility with special circumstances must be viewed against the backdrop of sec_301_7122-1 proced admin regs that section requires that cochran deny petitioners’ offer if her acceptance of it would undermine voluntary compliance with tax laws by taxpayers in general thus even if we were to assume arguendo that petitioners would suffer economic hardship a finding that we emphasize we decline to make we would not find that cochran’s rejection of petitioners’ offer was an abuse_of_discretion because we conclude below in our discussion of petitioners’ fifth argument that her acceptance of that offer we note that our opinion here does not necessarily mean that respondent may in fact levy on petitioners’ residence in payment of their tax debt pursuant to sec_6334 and e a taxpayer’s principal_residence is exempt from levy absent the written approval of a u s district_court judge or magistrate see also sec_301_6334-1 proced admin regs would have undermined voluntary compliance with tax laws by taxpayers in general the prospect that acceptance of an offer will undermine compliance with the tax laws militates against its acceptance whether the offer is predicated on promotion of effective tax_administration or on doubt as to collectibility with special circumstances see revproc_2003_71 sec_4 2003_2_cb_517 see also irm sec_5 fifth petitioners argue that public policy demands that their offer-in-compromise be accepted because they were victims of fraud we disagree while the regulations do not set forth a specific standard for evaluating an offer-in-compromise based on claims of public policy or equity the regulations contain two illustrative examples see sec_301_7122-1 examples and proced admin regs the first example describes a taxpayer who is seriously ill and unable to file income_tax returns for several years the second example describes a taxpayer who received erroneous advice from the commissioner as to the tax effect of the taxpayer’s actions neither example bears any resemblance to this case see speltz v commissioner f 3d pincite unlike the exceptional circumstances exemplified in the regulations petitioners’ situation is neither unique nor exceptional in that petitioners’ situation mirrors that of numerous taxpayers who claimed tax_shelter deductions in the 1980s and 1990s obtained the tax advantages promptly forgot about their investment and now realize that paying their taxes may require a change_of lifestyledollar_figure see clayton v commissioner tcmemo_2006_188 barnes v commissioner supra we also believe that compromising petitioners’ case on grounds of public policy or equity would not promote effective tax_administration while petitioners portray themselves as victims of hoyt’s alleged fraud and respondent’s alleged delay in dealing with hoyt they take no responsibility for their tax predicament we cannot agree that acceptance by respondent of petitioners’ dollar_figure offer to satisfy their estimated approximately dollar_figure tax_liability would enhance voluntary compliance by other taxpayers a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly inappropriate for the government to play that role here where of course the examples in the regulations are not meant to be exhaustive and petitioners’ situation is not identical to that of the taxpayers in fargo v commissioner f 3d pincite regarding whom the court_of_appeals for the ninth circuit noted that no evidence was presented to suggest that taxpayers were the subject of fraud or deception such considerations however have not kept this court from finding investors in hoyt’s shelters to be culpable of negligence see eg keller v commissioner tcmemo_2006_131 nor prevented the courts of appeals for the sixth ninth and tenth circuits from affirming our decisions to that effect in 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 and 439_f3d_1243 10th cir affg tcmemo_2004_275 the transaction at issue involves a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax lawsdollar_figure see clayton v commissioner supra barnes v commissioner supra sixth petitioners argue that cochran failed to balance efficient collection with the legitimate concern that collection be no more intrusive than necessary we disagree cochran thoroughly considered this balancing issue on the basis of the information and proposed collection alternative given to her by petitioners she concluded that the proposed levy action regarding the taxpayers represents the only efficient means for collection of the liability at issue in this case while petitioners assert that cochran did not consider all of the facts and circumstances of this case including whether the circumstances of a particular case warrant acceptance of an amount that might not otherwise be acceptable under the nor does the fact that petitioners’ case may be longstanding overcome the detrimental impact on voluntary compliance that could result from respondent’s accepting petitioners’ offer-in-compromise an example in irm sec_5 implicitly addresses the longstanding issue there the taxpayer invested in a tax_shelter in thereby incurring tax_liabilities for through he failed to accept a settlement offer by respondent that would have eliminated a substantial portion of his interest and penalties although the example which is similar to petitioners’ case in several respects would qualify as a longstanding case by petitioners’ standards the offer was not acceptable because acceptance of it would undermine compliance with the tax laws secretary’s policies and procedures sec_301_7122-1 proced admin regs we find to the contrary cochran thoroughly considered petitioners’ arguments for accepting their offer-in-compromise and she rejected the offer only after concluding that petitioners could pay much more of their tax_liability than the dollar_figure they offered cf irm sec_5 when hardship criteria are identified but the taxpayer does not offer an acceptable amount the offer should not be recommended for acceptance seventh petitioners argue that cochran inappropriately failed to consider whether they qualified for an abatement of interest for reasons other than those described in sec_6404 we disagree while cochran declined to accept petitioners’ request to reject the proposed levy because she had considered their request for interest abatement and found that they were not entitled to such relief we find nothing to suggest that cochran believed that petitioners’ sole remedy for interest abatement in this case rested on the rules of sec_6404 in fact regardless of the rules of sec_6404 cochran obviously would have abated interest in this case had she agreed to let petitioners compromise their estimated approximately dollar_figure liability by paying less than the amount of interest included within that liability eighth petitioners argue that cochran erred by not informing petitioners of the contents of the notice_of_determination before it was issued we disagree we do not believe that cochran abused her discretion by rejecting petitioners’ offer-in-compromise simply because she may not have discussed with petitioners the contents of the notice_of_determination and given them a chance to dispute it before issuing the notice_of_determination to them cf fargo v commissioner f 3d pincite holding that appeals has no duty to negotiate with a taxpayer before rejecting the taxpayer’s offer-in-compromise we hold that appeals did not abuse its discretion in rejecting petitioners’ dollar_figure offer-in-compromise in so holding we express no opinion as to the amount of any compromise that petitioners could or should be required to pay or that respondent is required to accept the only issue before us is whether appeals abused its discretion in refusing to accept petitioners’ specific offer-in-compromise in the amount of dollar_figure see speltz v commissioner t c pincite we have considered all arguments made by petitioners for a contrary holding and have found those arguments not discussed herein to be without merit an appropriate order will be issued
